ORDER
PER CURIAM.
Kerry Green (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for postconviction relief because his trial counsel was ineffective for numerous reasons.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).